Order issued September 26, 2012




                                              In The
                                   O!nurt nf Appcaln
                         lJiiftq ilintrirt nf Wcxan at ilallan
                                       No. 05-11-01495-CR


                            JONATHAN BRUCE REED, Appellant

                                                 v.
                              THE STATE OF TEXAS, Appellee


                      On Appeal from the Criminal District Court No.4
                                   Dallas County, Texas
                           Trial Court Cause No. F81-01988-K


                                          ORDER
       The Court has before it appellant's September 13, 2012 second motion to supplement the

clerk's record. Appellant asserts a previously filed supplemental clerk's record "still omits key

pretrial pleadings" and does not have the pages numbered for citing to the record. Appellant

provides no listing ofthe specific pleadings missing, but does provide copies of defendant motions

that should be included in the clerk's record. The Court also notes that many documents are required

to be included in the clerk's record by rule 34 ofthe Texas Rules of Appellate Procedure.

       We GRANT appellant's motion to supplement the clerk's record to the extent he has

identified the specific motions to be included in the supplemental clerk's record.

       We ORDER the Dallas County District Clerk to file a supplemental clerk's record that is
properly paginated, within FIFTEEN DAYS from the date of this order, that includes the following:

(1) Defendant Jonathan Reed's first amended motion to suppress out-of-court identification and to

preclude in-court identification; (2) Defendant's requested jury charge- eyewitness testimony; (3)

Defendant's requested charge - eyewitness testimony no. 2; (4) Motion to exclude testimony of Dr.

Thomas Gilchrist; ( 5) Motion to exclude the prior testimony of Ken Ezelle and supporting

memorandum oflaw; (6) Motion to exclude prejudicial testimony (Rusty Stapleton); and (7) Motion

to exclude extraneous offense evidence (Roxanne "Pebble" Willie).

         We further ORDER the Dallas County District Clerk to include in the supplemental clerk's

record the following items, pursuant to TEX. R. APP. P. 34. 5( a)(2): ( 1) the indictment; (2) any written

waiver; (3) any written stipulation; (4) the trial court's docket sheet; (5) the trial court's charge to

the jury; (6) the jury's verdict; and (7) any post-judgment motion and the trial court's order on the

motion.

         We further ORDER the Dallas County District Clerk to correct the supplemental clerk's

record filed on August 9, 2012 by filing a corrected supplemental record that includes page

numbering on each page.

         We ORDER appellant to file the briefwithin FORTY-FIVE DAYS from the date ofthis

order.




                                                         LANA MYERS
                                                         JUSTICE




                                                  -2-